Citation Nr: 0532195	
Decision Date: 11/29/05    Archive Date: 12/07/05	

DOCKET NO.  02-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son-in-law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

A review of the evidence of record discloses that by decision 
dated in January 2002, the VARO in Phoenix, Arizona, granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective March 31, 2001, the date of 
receipt of the veteran's claim for service connection.  The 
case was remanded for further development by the Board in 
July 2003 and again in April 2004.  As a result of the 
development, by rating action in May 2005, the aforementioned 
rating action was amended to reflect a 50 percent disability 
rating for the PTSD from March 31, 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The VA's Rating Schedule provides for ratings up to 100 
percent for psychiatric disorders.  38 C.F.R. § 4.130 (2005).  
Therefore, the veteran's appeal of the rating assigned for 
his PTSD continues.

In accordance with the provisions of 38 U.S.C.A. § 7007 (West 
2002), for good cause shown this case has been advanced on 
the Board's docket.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained and the 
duties to notify and assist the veteran have been satisfied.

2.  Manifestations of the veteran's PTSD include poor 
insight, restricted affect, anxiety, nightmares, avoidance of 
trauma, hypervigilance, and sleep difficulties.

3.  Except for one occasion in November 2001 when he had a 
Global Assessment of Functioning (GAF) score of 60, the 
veteran's GAF scores have been between 35 and 42, scores 
indicative of severe impairment.

4.  Total social and occupational impairment attributable to 
the veteran's PTSD has not been demonstrated during the 
appeal.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
of 70 percent, but not more, for the veteran's PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).

The VCAA and its implementing regulations also include 
notification provisions.  Specifically, they require VA 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant's representative of which portion, if 
any, of the evidence is to be provided by the claimant, and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The veteran and his representative have been apprised of the 
evidence needed to substantiate his entitlement to an initial 
disability rating in excess 50 percent for PTSD, of the 
evidence he needed to provide and the evidence VA would 
obtain, as well as the need for him to submit any evidence in 
his possession.  The case has been remanded not just once, 
but twice, by the Board for further development, including 
compliance with the requirements of the VCAA.  Notice has 
been provided to the veteran and his representative in a 
January 2002 rating decision, the June 2002 statement of the 
case, a letter from the Appeals Management Center in 
Washington, D.C., in September 2004, a supplemental statement 
of the case dated in May 2005, and a rating decision also 
dated in May 2005.

These documents provided the veteran with notice of the law 
and governing regulations, including the VCAA, as well as the 
requirement to submit medical evidence establishing 
entitlement to an initial disability rating in excess of 
50 percent for his PTSD.  By way of these various documents, 
the veteran and his representative were specifically informed 
of cumulative evidence already having been previously 
provided to VA or obtained by VA on the appellant's behalf, 
and the way in which this evidence failed to show entitlement 
to a higher evaluation.

With regard to the duty to assist, the veteran was provided 
with a comprehensive psychiatric evaluation by VA in January 
2005.  Consideration was given to the entire evidence of 
record and the report of that examination is of record.  
Additionally, the veteran and family members had the 
opportunity to present testimony before the undersigned 
Traveling Member of the Board at the Phoenix, RO, in January 
2003.  A transcript of the proceedings is of record.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluation swill 
be assigned if the disability more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58, (1994); see also Powell v. West, 
13 Vet. App. 31, 35 (1999) (all relevant data of record that 
falls within the scope of the increased rating claim should 
be addressed).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Here, the veteran's service-connected PTSD has recently been 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under that Code, an evaluation of 50 percent is for 
assignment when the PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is authorized when the 
PTSD is manifested by occupational and social impairment, 
with deficiencies in areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances ( 
including work or a work-like setting); and an inability to 
establish or maintain effective relationships.

The maximum evaluation of 100 percent is provided when the 
PTSD is manifested by total social and occupational 
impairment, due to such symptoms as:  Gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations: grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including the maintenance 
of personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, Page 32.

A score of 31 to 40 is warranted when there is "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends,  and is unable to work...)."

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

A score of 51 to 60 is warranted for "moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."

Analysis

Although all the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its determination.  A review of the 
pertinent evidence of record shows the veteran was afforded a 
comprehensive psychiatric examination by VA in January 2005.  
The examiner reported that the claims folder was available 
and reviewed in conjunction with the examination.  The 
examiner made reference to the pertinent psychiatric evidence 
of record during the entire appeal period.  He referred to a 
rating examination in November 2001 that resulted in a 
diagnosis of mild PTSD.  A GAF score was given at that time 
of 60.  The examiner added that he also reviewed the 
documentation from the Vet Center dated in late December 2001 
reflecting a GAF score of 40.

The examiner stated that at the current time that veteran's 
presentation was "vague."  His responses were relatively 
brief and he demonstrated some difficulty communicating with 
the examiner.  The family also reported that the veteran used 
traditional medicine (the veteran is a Native American) to 
assist him with his PTSD symptomatology.

Reference was also made to the report of a February 2002 
psychiatric evaluation at which time a GAF score was given of 
40 and a diagnosis was rendered of PTSD.  The examiner noted 
the GAF score was more consistent with the GAF score given at 
the Vet Center in December 2001 than with the November 2001 
score.

It was noted that the veteran had received treatment on an 
outpatient basis from a VA physician in June 2003, March 4, 
2004, and June 2004.  GAF scores were recorded of 35 and 42 
at the first two sessions.  The examiner noted that the GAF 
scores reviewed from December 2001 to June 2004 ranged 
between 35 and 42.

At the present time the examiner stated the veteran continued 
to meet the criteria for a diagnosis of PTSD based on various 
symptoms, including disturbing dreams and nightmares, sleep 
difficulty, avoidance, hypervigilance, and flashbacks.

On current examination immediate and recent memories were 
intact.  Remote memory was satisfactory.  The veteran was 
properly oriented.  Speech was hesitant and vague.  He became 
emotional at times when discussing his World War II combat 
experiences.  Thought process production was that the veteran 
generally spoke only in response to questions.  Those 
responses were described as relatively brief.  Continuity of 
thought contained some rambling about the past.  The veteran 
was goal directed and relevant for the most part.  Thought 
content contained some preoccupation with past World War II 
experiences.  There was no suicidal or homicidal ideation.  
Also, there were no delusions, ideas of reference, or 
feelings of unreality.  The veteran's abstractability and 
concentration were both intact.  Mood was anxious and range 
of affect was described as restricted.  Nevertheless, he was 
alert, responsive, and cooperative.  Judgment was good, but 
insight was poor.

The Axis I diagnosis was chronic PTSD.  There was no Axis II 
diagnosis.  The veteran was given a current GAF score of 42.  
It was noted the highest GAF score during the past year was 
also 42.

The examiner stated that in his opinion, symptomatology 
relevant to the veteran's PTSD was serious in its 
manifestations and this was reflected by the GAF score in the 
41 to 50 decile, with the most recent treatment GAF being 42.  
In addressing the GAF score of 60 that was given at the time 
of the examination in November 2001 and the subsequent 
evidence of record, the examiner opined that changes in GAF 
scores might reflect variation in one's condition over time, 
variations in the veteran's presentation from one examiner to 
another, or both.  The examiner noted that symptomatology 
presented at the time of the 2001 examination included 
essential social isolation, unemployment since 1978, 
occasional nightmares, and occasional flashbacks, avoidant 
behavior, and hypervigilance.  He believed that based on the 
frequency of the recent symptoms reported at the time of that 
examination, a GAF score of the 41 to 50 range would not be 
"inappropriate."  He noted that since the veteran had not 
worked since 1978, it was not likely that the level of 
industrial impairment had changed from November to December 
2001.  He added that it was also unlikely that the veteran's 
level of social impairment had changed over that period of 
time.  In sum, the examiner opined that the degree of 
severity of psychiatric impairment attributable to the 
veteran's PTSD was in the "serious" range and this was 
reflected by a GAF score of the 41 to 50 decile.

In view of the foregoing, and based on its own longitudinal 
review of the evidence of record, the Board finds that the 
disability rating of 70 percent, but not more, is reasonably 
warranted for the duration of the appeal.  The maximum 
schedular rating of 100 percent is not authorized because 
there is no showing that the veteran is totally impaired from 
a social and industrial standpoint.  At the time of the 
January 2005 examination, while the veteran's insight was 
poor and his affect was described as restricted, memory was 
intact, he was oriented, judgment was described as good, and 
abstractability and concentration were both intact.

However, the assignment of a 70 percent rating covering the 
entire appeal period is in order.  The degree of impairment 
attributable to the PTSD more clearly comports with his 
service rating.  As noted above, except for one occasion when 
he was given a GAF score of 60, the veteran's GAF scores have 
been consistently between 35 and low 40's.  As described by 
the VA examiner in January 2005, this is indicative of 
serious social and industrial impairment.  The veteran has 
described a number of symptoms associated with PTSD and he 
has poor insight and restricted affect.  Accordingly, the 
Board finds it more than reasonable to find that a 70 percent 
rating is in order for the entire appeal period.


ORDER

An initial disability rating of 70 percent for PSTD is 
granted.



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


